                    1:19-cr-80000 Document #:

 .S.  l)el):rrtlucnt ol .luslicc                                                                                           PROCIISS RECtitP]' ANI) tilt'l'tJ ltN
 r)ir.(l Slutcs \l:rr:lurls Sr:rr iec                                                                                      \rL! "Itt\Int,            tttjtt\ It)i .\i't\t,t                  ol l'trr. 111/,1 I .\ \lttt.\ltttl


t,t \t\ I lr    I
                                                                                                                                                                                     (    ()l liI( \\l Nl \llil li
I)c \rrrlrt         ( t ;trr   I   rlrrl                                                                                                                                             I   ti-* -Jltul
l)r   lt\l)\\         I                                                                                                                                                                  I \',1,1 (    )l   l,l(( )( I           \\
( ltrirlt: Ile :1. cl:tl.                                                                                                                                                          Srrrnrltrrlr & ('trruIliritrt

                            /\\\ll           t'l l\l)l\ll)l         \l t()\ll'\\\                   (   ()lil,()li.\ll()\i I l( l()sl ti\l ()RI)l \(lill,ll()\i)l                                      l,li()l)l lil\                 l()\l l,/l ()l((()\i)l \l\
 s[.R\'1,. J , ,rl)irrrirlrrltitlt                    r.r.k.rt. l'.r lr'I)itl rllcrr ich )
            .\1' )              \ )r)lii \\ ,:,t ,r, t litl, tltrt:ttrttrr \, r ( i/i .!rrrr'irJ /ll'(                            otlt'1
                           I\,)t)r),) \ S(,tlt ( 1.. Irlrl,r. Ileir:lrls. L ()0.165             I



sl    \l)\()ll( I (rl \t t.i\t( I (()l)\'l()lil()l l\il Ii,\l                                           N,\r\rr .\Nt) ,riiDtrt s: irt t     o\                             \unrl.r'r ,rl lrr(,rc:\ to lrt
                                                                                                                                                                               !!i \\ lll) tlrr. I or tr lN:
                                                                                                                                                                           :cr \


                          S,rnrtr..l I'). \1r ler
                                                                                                                                                                           \Llilrlr(l ()l llilr llc\                   t() l)(
                          \lar r'r []rosn Ll-P                                                                                                                             \cr\ c(i           ,r   thr\ a,r\c
                          7l S. \\ xdl'L'r I)r.
                          ('hicauo. Il.60(10(r                                                                                                                             ( lrcrL til              r.'r r tr r'




  lll lrlqhont \utnlxrt.                    uttrl l:ttitrrtt<,il   7'iutt.t.lniloltlt.lirSrrricr):


      l'cr ( )rticr ()l tlr. ( ()urt. l S\l-ll{5 un(l tcturls ol serviuc to he llletl urrtlcr :eul.




\ r,il.r',rr. r1l \ll,rrrifi.,tlrafQr rlnrl()r rrrlir(\1r!l!                                                                                                       il                    )\.t \t \lil                                       I)\ll
                                               )'                             se   rr   ttt   ott   lxlrrll ill
                                                                                                                           8, t,t nt.- ttt       r
                                                                                                                                                                         I I I,ti(                            l(

                          ,)                                                                                                  I Dt t t     ltr.r:,     t                ' l-.i I l-70              l-li-16         I
                                                                                                                                                                                                                                             (r l() l()

  st,,,\ctr urit;ofir FOII usti oF tr.s. MARSI-IAI- oNL\'-- lx) NoT wlU'[E                                                                                                                                l][l.ow 1'llls l.lNIi

                                                                                                                                                                                                                                 7tb
I lrircl,r rt.lrlr ,rir(i rclLin th,( I - lr.rrc 1.crr,,rrrllr .crrcJ 1.... lrrrt'lecrl crtdctttc rrl'sc'rrtec                                              llx\j c\c.Llte!l ,r::lr.rrrr r Rcrrr.lrIs" llrc 1-.roeets ilc:rrrhr'J
\,il llli ilr(ir\ lJu.ll !\rfrl\Jir\. !orl)i)rJtr(ril- rt( . nt llrc adrltcss sllrrrtt atror c ort tlrc on llrc tndrr t,lLial                              c,lr11P:Il\. e(rrit()r.rlron. cl! \hr)\\lr irt 1he x(l(ircs\ []\(rt('d htil)\\



\""'"""r'I*r"r'| rrirr'ljrrr\c'i\e(r/1/'7n,r'l"^"'F
                                                                                                    EL                     ffi ffi                                                       '           ;:,lfll::;ll"'lil,.i:i:1"ili:illl);i:lll
            r, (t1t!t'lrl( tntl),ltliLt','ttt
\'l,l:e'.                                            tt                                                                                                                                                                                   Irrre
                                                                                                                                                                                                                                                              p"','
                                                                                        *                sEP 16 zole                                                                         ihl'
                                                                                                                                                                                             trl; ,trU             1
                                                                                                                                                                                                                                                              I    l,lll




                                                                                   c LE        J[
                                                                                                          oLl$Bi,s.,iii
                                                                                                                              i   8i'S u *'




                                      i \()ll(lr()l:sl:l{Vl(l                                                                                                  ";l L
                                                                                        l,'hcrerrrrrcJr,,rlrcl i \l.rr:lr.,l                                          ''- i?.ii;..i;;,;.f
                                                                                                                                                               .-: 1i i,ri r= j                                                         ;,;;,;1   ._,   ,:]
                                      .l Itll Il\(,\l\ll\ll             \l'                                                            r,.rlh1..1r1111 11                         -
                                           ri .rir\ dr]\)Un1 r\ o\\c!l I'lcast reIlrl               prr)r]lIll\ fn\lihlc t() ( S \lrrrlr.ll
                                      i     \( K\()\\ t I l)(;\,11 \ l ol lll:( t:lt'l
Case: 1:19-cr-80000 Document #: 220 *SEALED* Filed: 06/19/L9 Page 2 of 6 PagelD #:7582




                                                      REC.E,YED

                                                             s zotk
                                                     ,:::t
                                                    't'ffi,Sxxuj,l
                                                   ERt;g.B,Sf[?
                                                                 COURr
